

Exhibit 10.14


THIS WARRANT AND THE SHARES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 ACT, AS AMENDED (THE "1933 ACT").
THE HOLDER HEREOF, BY PURCHASING THIS WARRANT, AGREES FOR THE BENEFIT OF THE
COMPANY THAT SUCH SECURITIES MAY BE OFFERED, SOLD OR OTHERWISE TRANSFERRED ONLY
(A) TO THE COMPANY, (B) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
1933 ACT AND ANY APPLICABLE STATE SECURITES LAWS, OR (C) IF REGISTERED UNDER THE
1933 ACT AND ANY APPLICABLE STATE SECURITIES LAWS.



--------------------------------------------------------------------------------


MICROHELIX, INC.


WARRANT TO PURCHASE


SHARES OF CLASS B COMMON STOCK


Expires December 30, 2014


Portland, Oregon
Issue Date:  December 30, 2009


IN CONSIDERATION OF the representations and covenants set forth herein, and
other good and valuable consideration received, and subject to the provisions
hereinafter set forth, microHelix, Inc., an Oregon corporation (the "Company"),
hereby certifies that WS Technologies LLC, or its registered assigns (the
"Warrant Holder") is entitled to subscribe for and purchase, during the period
specified in this Warrant, up to 65,100,917 shares ("Warrant Shares") (subject
to adjustment as hereinafter provided) of the duly authorized, validly issued,
fully paid and non-assessable Class B Common Stock of the Company, at an
exercise price per share equal to $0.001 per share (subject to adjustment as
hereinafter provided, the "Exercise Price") subject, however, to the provisions
and upon the terms and conditions hereinafter set forth.  The right to purchase
Warrant Shares will expire at 12:01 a.m., Pacific Time, on December 30, 2014.
 
1.           Registration of Warrant.  The Company will register this Warrant
upon records to be maintained by the Company for that purpose (the "Warrant
Register"), in the name of the record Warrant Holder hereof from time to
time.  The Company may deem and treat the registered Warrant Holder of this
Warrant as the absolute owner hereof for the purpose of any exercise hereof or
any distribution to the Warrant Holder, and for all other purposes, and the
Company will not be affected by notice to the contrary.

 

--------------------------------------------------------------------------------

 

2.           Representations and Covenants of the Warrant Holder.  This Warrant
has been entered into by the Company in reliance upon the following
representations and covenants of the Warrant Holder:
 
(a)           The Warrant Holder by accepting this Warrant represents that the
Warrant Holder is acquiring this Warrant for its own account or the account of
an affiliate for investment purposes and not with the view to any offering or
distribution and that the Warrant Holder will not sell or otherwise dispose of
this Warrant or the underlying Warrant Shares in violation of applicable
securities laws.
 
(b)           The Warrant Holder acknowledges that the certificates representing
any Warrant Shares will bear a legend indicating that they have not been
registered under the United States Securities Act of 1933, as amended (the "1933
Act"), and may not be sold by the Warrant Holder except pursuant to an effective
registration statement or pursuant to an exemption from registration
requirements of the 1933 Act and in accordance with federal and state securities
laws.
 
(c)           In no event will the Warrant Holder make a disposition of any of
its rights to acquire Common Stock or Common Stock issuable upon exercise of
such rights unless and until (i)  it has notified the Company of the proposed
disposition, and (ii)  if requested by the Company, it has furnished the Company
with an opinion of counsel satisfactory to the Company and its counsel to the
effect that (A) appropriate action necessary for compliance with the 1933 Act
has been taken, or (B) an exemption from the registration requirements of the
1933 Act is available.  Notwithstanding the foregoing, the restrictions on the
transferability of any security will terminate when such security is effectively
registered under the 1933 Act and sold by the holder thereof in accordance with
such registration, or such security is sold without registration in compliance
with Rule 144 under the 1933 Act.  Whenever the restrictions imposed under this
section terminate, the Warrant Holder or holder of a share of Common Stock then
outstanding as to which such restrictions have terminated will be entitled to
receive from the Company one or more new certificates for the Warrant or for
such shares of Common Stock not bearing any restrictive legend.
 
(d)           The Warrant Holder is an "accredited investor" within the meaning
of Rule 501(a) of Regulation D promulgated under the 1933 Act.
 
(e)           The Warrant Holder has such knowledge and experience in financial
and business matters as to be capable of evaluating the merits and risks of its
investment, and has the ability to bear the economic risks of its investment.
 
(f)           The Warrant Holder understands that if a registration statement
covering this Warrant or the Common Stock is not in effect when it desires to
sell this Warrant or the Common Stock, it may be required to hold such
securities for an indefinite period.  The Warrant Holder also understands that
any sale of this Warrant or the Common Stock purchased under this Warrant which
might be made by it in reliance upon Rule 144 under the 1933 Act may be made
only in accordance with the terms and conditions of that Rule.

 
2

--------------------------------------------------------------------------------

 
 
3.           Validity of Warrant and Issue of Shares.
 
(a)           Subject to Section 3.1(b), the Company represents and warrants
that this Warrant has been duly authorized and validly issued and warrants and
agrees that all shares of Class B Common Stock that may be issued upon the
exercise of the rights represented by this Warrant will, when issued upon such
exercise, be duly authorized, validly issued, fully paid and nonassessable and
free from all taxes, liens and charges with respect to the issue
thereof.  Subject to Section 3.1(b), the Company further warrants and agrees
that during the period within which the rights represented by this Warrant may
be exercised, the Company will at all times have authorized and reserved a
sufficient number of Class B Common Stock to provide for the exercise of the
rights represented by this Warrant.
 
(b)           Warrant Holder acknowledges that as of the date of this Warrant
the Company has not authorized any shares of Class B Common Stock and the
Company does not have sufficient authorized but unissued shares of Common Stock
to permit exercise of this Warrant.  Therefore, this Warrant cannot be exercised
until such conditions are corrected.  The Company covenants to use commercially
reasonable efforts to call as soon as possible a shareholders meeting for the
purpose of amending its Articles of Incorporation to include enough authorized
shares of Common Stock to permit exercise in full of this Warrant, or to take
such other action as may be necessary to permit such exercise in full (including
authorizing a reverse stock split) (the "Required Action").  The exercise of
this Warrant into shares of Class B Common Stock as provided herein shall be
contingent upon the completion of the Required Action.  Warrant Holder further
acknowledges that, until such the Required Action shall be completed, Warrant
Holder's rights under this Warrant may not be exercised.  Warrant Holder further
acknowledges that if, for any reason, the Company does not authorize Class
B Common Stock, then this Warrant shall be exercisable for shares of Common
Stock, subject to the limitations on exercisability in this Section.
 
4.           Registration of Transfers of Warrant.  Subject to compliance with
the legend set forth on the face of this Warrant and Section 2(c), the Company
will register the transfer of any portion of this Warrant in the Warrant
Register, upon surrender of this Warrant with the Form of Assignment attached
hereto duly completed and signed, to the Company.  Upon any such registration or
transfer, a new warrant to purchase Class B Common Stock, in substantially the
form of this Warrant (any such new warrant, a "New Warrant"), evidencing the
portion of this Warrant so transferred will be issued to the transferee and a
New Warrant evidencing the remaining portion of this Warrant not so transferred,
if any, will be issued to the transferring Warrant Holder.  The acceptance of
the New Warrant by the transferee thereof will be deemed the acceptance of such
transferee of all of the rights and obligations of a Warrant Holder of a
Warrant.

 
3

--------------------------------------------------------------------------------

 
 
5.           Exercise of Warrants.
 
(a)           Upon surrender of this Warrant with the Form of Election to
Purchase attached hereto duly completed and signed to the Company, and upon
payment and delivery of the Exercise Price per Warrant Share multiplied by the
number of Warrant Shares that the Warrant Holder intends to purchase hereunder,
in lawful money of the United States of America, in cash or by certified or
official bank check or checks, to the Company, all as specified by the Warrant
Holder in the Form of Election to Purchase, the Company will promptly issue or
cause to be issued  and cause to be delivered to or upon the written order of
the Warrant Holder and in such name or names as the Warrant Holder may designate
(subject to the restrictions on transfer described in Section 2(c) and in the
legend set forth on the face of this Warrant), a certificate for the Warrant
Shares issuable upon such exercise, with such restrictive legend as required by
the 1933 Act.  Any person so designated by the Holder to receive Warrant Shares
will be deemed to have become the holder of record of such Warrant Shares as of
the Date of Exercise of this Warrant.
 
(b)           A "Date of Exercise" means the date on which the Company will have
received (i) this Warrant (or any New Warrant, as applicable), with the Form of
Election to Purchase attached hereto (or attached to such New Warrant)
appropriately completed and duly signed, and (ii) payment of the Exercise Price
for the number of Warrant Shares indicated by the Warrant Holder to be
purchased.
 
(c)           If less than all of the Warrant Shares which may be purchased
under this Warrant are exercised at any time, the Company will issue or cause to
be issued a New Warrant evidencing the right to purchase the remaining number of
Warrant Shares.
 
(d)           The holder of this Warrant may, at its election, exercise this
Warrant in whole or in part and, in lieu of making the cash payment otherwise
contemplated to be made to the Company upon such exercise in payment of the
aggregate Exercise Price, elect instead to receive upon such exercise the "Net
Number" of shares of Class B Common Stock determined according to the following
formula (a "Cashless Exercise"):


Net Number = (A x (B - C))/B


(ii)  For purposes of the foregoing formula:


A = the total number of shares with respect to which this Warrant is then being
exercised.


B = the average Market Price (as defined below) over a twenty-one (21) day
period ending three trading days before the effective date of the Exercise
Notice.


C = the Warrant Exercise Price then in effect at the time of such exercise.


"Market Price" means, with respect to Warrant Shares, if (i) the shares are
listed or admitted for listing on any national securities exchange or included
in The Nasdaq Global Market or the Nasdaq Capital Market, the last reported
sales price as reported on such exchange or market; (ii) if the shares are not
so listed or admitted for trading, the average of the last reported closing bid
and asked quotation for the shares as reported on the National Association of
Securities Dealers Automated Quotation System ("Nasdaq") or a similar service if
Nasdaq is not reporting such information; or (iii) if the shares are not so
listed or admitted for trading or quoted by Nasdaq or a similar service, the
average of the last reported bid and asked quotation for the shares as quoted by
a market maker in the shares (or if there is more than one market maker, then
the average of the lowest bid and highest asked quotation).  In the absence of
any available public quotations for the shares, the Board of Directors of the
Company will determine in good faith the fair market value of the shares, which
determination will be set forth in a certificate signed by the Secretary of the
Company.

 
4

--------------------------------------------------------------------------------

 

6.           Adjustment of Exercise Price and Number of Shares.  The character
of the shares of stock or other securities at the time issuable upon exercise of
this Warrant, the number of Warrant Shares, and the Exercise Price are subject
to adjustment upon the occurrence of the following events, and all such
adjustments will be cumulative:
 
(a)           The Exercise Price of this Warrant and the number of shares of
Class B Common Stock or other securities at the time issuable upon exercise of
this Warrant will be appropriately adjusted to reflect any stock dividend, stock
split, combination of shares, reclassification, recapitalization or other
similar event affecting the number of outstanding shares of stock or securities.
 
(b)           In case of any consolidation or merger of the Company with or into
any other corporation, entity or person, or any other corporate reorganization,
in which the Company will not be the continuing or surviving entity of such
consolidation, merger or reorganization (any such transaction being hereinafter
referred to as a "Reorganization"), then, in each case, the holder of this
Warrant, on exercise at any time after the consummation or effective date of
such Reorganization (the "Effective Date"), will receive, in lieu of the shares
of stock or other securities at any time issuable upon the exercise of the
Warrant issuable on such exercise prior to the Effective Date, the stock and
other securities and property (including cash) to which such holder would have
been entitled upon the Effective Date if such holder had exercised this Warrant
immediately prior thereto (all subject to further adjustment as provided in this
Warrant).
 
(c)           In case of any adjustment or readjustment in the price or kind of
securities issuable on the exercise of this Warrant, the Company will promptly
give written notice thereof to the holder of this Warrant, setting forth such
adjustment or readjustment and showing in reasonable detail the facts upon which
such adjustment or readjustment is based.
 
7.           Fractional Shares.  The Company will not be required to issue or
cause to be issued fractional Warrant Shares on the exercise of this
Warrant.  The number of full Warrant Shares that will be issuable upon the
exercise of this Warrant will be computed on the basis of the aggregate number
of Warrant Shares purchasable on exercise of this Warrant so presented.  If any
fraction of a Warrant Share would, except for the provisions of this Section 7,
be issuable on the exercise of this Warrant, the Company will, at its option,
(i) pay an amount in cash equal to the Exercise Price multiplied by such
fraction or (ii) round the number of Warrant Shares issuable up to the next
whole number.
 
8.           Notice of Intent to Sell or Merge the Company. The Company will
give Warrant Holder ten (10) days notice before the event of a sale of all or
substantially all of the assets of the Company or the merger or consolidation of
the Company in a transaction in which the Company is not the surviving entity.

 
5

--------------------------------------------------------------------------------

 

9.           Registration Rights.   The Warrant Shares are subject to
registration under the 1933 Act pursuant to a Registration Rights Agreement
entered into concurrently with this Warrant between the Company and the Warrant
Holder.
 
10.           Notices.  All notices and other communications hereunder will be
in writing and will be deemed to have been given (i) on the date they are
delivered if delivered in person; (ii) on the date delivered by an overnight
courier service; or (iii) on the third business day after it is mailed by
registered or certified mail, return receipt requested with postage and other
fees prepaid as follows:


If to the Company:


microHelix, Inc.
5300 Meadows Road, Suite 400
Lake Oswego, Oregon 97035
Attention:  President


If to the Warrant Holder:


WS Technologies LLC
5300 Meadows Road, Suite 400
Lake Oswego, Oregon 97035
Attention:  Legal Department


Either party may subsequently designate another address for notices by written
notice to the other party.
 
11.           Miscellaneous.
 
(a)           This Warrant constitutes the entire agreement between the Company
and Warrant Holder with respect to the subject matter hereof, and supersedes all
prior agreements between the parties with respect to such subject matter.  This
Warrant will be binding on and inure to the benefit of the parties hereto and
their respective successors and permitted assigns.  This Warrant may be amended
only in a writing signed by the Company and the Warrant Holder.
 
(b)           Nothing in this Warrant will be construed to give to any person or
corporation other than the Company and the Warrant Holder any legal or equitable
right, remedy or cause of action under this Warrant; this Warrant will be for
the sole and exclusive benefit of the Company and the Warrant Holder.
 
(c)           This Warrant will be governed by, construed and enforced in
accordance with the internal laws of the State of Oregon without giving effect
to principles of conflicts of law.  The parties hereto irrevocably submit to the
jurisdiction of any state or federal court sitting in Multnomah County, Oregon,
in any action or proceeding brought to enforce, or otherwise arising out of or
relating to, this Warrant, and hereby waive any objection to venue in any such
court and any claim that such forum is an inconvenient forum.

 
6

--------------------------------------------------------------------------------

 
 
(d)           Each party hereby irrevocably waives any right it may have, and
agrees not to request, a jury trial for the adjudication of any dispute
hereunder or in connection herewith or arising out of this Warrant or any
transaction contemplated hereby.  In the event suit or action is brought by any
party under this Warrant to enforce any of its terms, or in any appeal
therefrom, it is agreed that the prevailing party or parties will be entitled to
reasonable attorneys fees to be fixed by the arbitrator, trial court, and/or
appellate court.
 
(e)           The parties agree that a breach or violation of this Warrant will
result in immediate and irreparable harm to the non-breaching party in an amount
that will be impossible to ascertain at the time of the breach or violation, and
that the award of monetary damages will not be adequate relief to the
non-breaching party.  The non-breaching party will be entitled to seek equitable
or injunctive relief, in addition to other remedies to which it may be entitled
at law or equity.  In any action for equitable relief, the parties agree to
waive any requirement for the posting of a bond or security.
 
(f)           The headings herein are for convenience only, do not constitute a
part of this Warrant and will not be deemed to limit or affect any of the
provisions hereof.
 
(g)           In case any one or more of the provisions of this Warrant will be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant will not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which will be a commercially reasonably
substitute therefor, and upon so agreeing, will incorporate such substitute
provision in this Warrant.
 
(h)           The Warrant Holder will not, by virtue hereof, be entitled to any
voting or other rights of a shareholder of the Company, either at law or equity,
and the rights of the Warrant Holder are limited to those expressed in this
Warrant.
 
(i)           This Warrant may be executed in one or more counterparts, each of
which when executed will be deemed to be an original, but all of which taken
together will constitute one and the same agreement.  A facsimile transmission
of this signed Warrant will be legal and binding on all parties hereto.


[Signature page follows]

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each party has caused this Warrant to be duly executed by
its authorized representative effective as of the Original Issue Date.


COMPANY:
 
WARRANT HOLDER:
     
MICROHELIX, INC.
 
WS TECHNOLOGIES LLC
   
By microHelix, Inc., its Manager
     
By:
/s/ Brian A. Oliver
 
By:
/s/ Brian A. Oliver
Name: Brian A. Oliver
 
Name: Brian A. Oliver
Title: Secretary
 
Title: Secretary


 

--------------------------------------------------------------------------------

 
 
FORM OF ELECTION TO PURCHASE


(To be executed by the Warrant Holder to exercise the right to purchase shares
of Class B Common Stock under the foregoing Warrant)


To:  MICROHELIX, INC.
 
In accordance with the Warrant enclosed with this Form of Election to Purchase,
the undersigned hereby irrevocably elects to purchase ______________ shares of
Class B Common Stock ("Common Stock"), no par value, of microHelix, Inc. and
encloses the warrant.
 
Method of Exercise (Please check one box):
 
¨ The undersigned elects to exercise the attached Warrant by means of a cash
payment, and tenders herewith the Exercise Price (as defined in the Warrant,
originally $__ per Warrant Share) for each Warrant Share being purchased or an
aggregate of $ _________ in cash or certified or official bank check or checks,
which sum represents the aggregate Exercise Price together with any applicable
taxes payable by the undersigned pursuant to the Warrant.
 
¨  The undersigned elects to exercise the attached Warrant by means of the net
exercise provisions of Section 5(d) of the Warrant.


The undersigned requests that certificates for the shares of Common Stock
issuable upon this exercise be issued in the name of:



       
(Please print name and address)
 
 
(Please insert Social Security or Tax Identification Number)



If the number of shares of Common Stock issuable upon this exercise will not be
all of the shares of Common Stock which the undersigned is entitled to purchase
in accordance with the enclosed Warrant, the undersigned requests that a New
Warrant (as defined in the Warrant) evidencing the right to purchase the shares
of Common Stock not issuable pursuant to the exercise evidenced hereby be issued
in the name of and delivered to:



                 
(Please print name and address)
         
Dated:
Name of Warrant Holder:
       
(Print)
   
(By)
   
(Name) 
   
(Title)
  
 
Signature must conform in all respects to name of Warrant Holder as specified on
the face of the Warrant


 

--------------------------------------------------------------------------------

 

FORM OF ASSIGNMENT
(To be signed only on transfer of Warrant)


TO:      MICROHELIX, INC.
 
FOR VALUE RECEIVED, the undersigned Registered Holder
 

Print Name of Holder                       


  
(Please insert Social Security or Tax Identification Number of Registered
Holder)

 
hereby sells, assigns and transfers unto
       
(Please Print Name and Address including Zip Code)
   
(Please insert Social Security or Tax Identification Number of Assignee)



The right to purchase ________ shares of Common Stock of microHelix, Inc.,
evidenced by the attached Warrant, and irrevocably constitutes and appoints
_____________________________________ attorney to transfer this Warrant on the
books of microHelix, Inc. with the full power of substitution in the premises.


If this assignment is not an assignment of all of the shares of Common Stock
which the undersigned is entitled to purchase in accordance with the enclosed
Warrant, the undersigned requests that a new Warrant evidencing the right to
purchase the shares of Common Stock not assigned hereby be issued in the name of
and delivered to the Registered Holder.
 
Dated:
  
   
Signature:
   
  
By:
  
Title: 
 

 
(Signature must conform in all respects to the name of the Registered Holder as
specified on the face of the attached Warrant in every particular, without
alteration or any change whatsoever.)
 
 

--------------------------------------------------------------------------------

 